Detailed Action
This action is in response to the application filed on September 22, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on September 22, 2021 and April 12, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 (See MPEP 2106) Claims 1-15 are directed to a method which belongs to a statutory class.
Step 2A, Prong One: Claim 1 recites “identify a relation among a data user that uses the data, the data, and the IT infrastructure on the basis of data management information in the first storage apparatus and IT infrastructure management information in the IT infrastructure, and present the identified relation to the client” which is a process that, under its broadest reasonable interpretation, covers performance of the limitation by Mental Process, but for the recitation of generic computer components. Nothing in the claim element precludes the steps from practically being performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception, i.e., the mental process, is not integrated into a practical application. In particular, the claims only recite additional elements – “management computer”, “host computer” and “storage apparatus.” These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function amounts no more than mere instructions to apply the exception using a generic computer component. The processing environments perform a generic function of computing/processing. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2A, Prong Two: Claims 1-15 are also analyzed considering all the additional elements recited in them to determine whether any claim element or combination of elements amount to significantly more than the judicial exception. In claims 1-15 “the processor is configured to identify a relation among a data user that uses the data” are recited at a high level of generality. The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. The claim, considering each elements in it and/or considering the claim as a whole, just applied a processing environment based on costs for resources. In Applicants disclosure [0002] and [0003] it is indicated that these resources are conventionally used and the invention is about a user selecting an optimal cost when a listing of costs is made available to him. 

Step 2B: Claims 1-15 are also analyzed considering all the additional elements recited in them to determine whether any claim element or combination of elements amount to significantly more than the judicial exception. In claims 1-15 the “determine whether the data event affects a data management policy or not, and present the data and a configuration/operation plan of the IT infrastructure to the client on the basis of the determination result.” are recited at a high level of generality. The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. The claim, considering each elements in it and/or considering the claim as a whole, just applied a processing environment based on costs for resources. In Applicants disclosure [0002] and [0003] it is indicated that these resources are conventionally used and the invention is about a user selecting an optimal cost when a listing of costs is made available to him.
Claims 1-15 taken as a whole, as an ordered combination of steps, and considering the additional elements, do not provide meaningful limitations to transform the abstract idea into a practical application that is significantly more than the abstract idea itself.
	All dependent claims have been analyzed for each of the steps stated above. Dependent claims are not patent eligible for the same reasons as applied above.
Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1- 15 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Efstathopoulos et al. (US 93,050,07 B1).  

Regarding claim 1, Efstathopoulos discloses “A management computer coupled to a host computer accessed from client, an IT infrastructure, and a first storage apparatus in which data are stored, wherein the management computer includes a processor, (See Fig. 1 and Fig. 2)

 “and the processor is configured to identify a relation among a data user that uses the data, the data, and the IT infrastructure on the basis of data management information in the first storage apparatus and IT infrastructure management information in the IT infrastructure, and present the identified relation to the client. (See Col. 4, lines 35-40 and 47-59) (The block-based deduplication metadata can include fingerprints that identify the content of the files and can include information about the files such as, the owner of the file, the machine associated with the files, the data store where the file resides, when the file was created, the backups associated with the file, file metadata, data segment identifiers for the file, and other information.  The backup server can include a relationship module to discover relationships using the block-based deduplication metadata and to create relationship data that describes various types of relationships that are associated with the files. Examples of the relationships that are discovered can include, relationships between users owning the files, hosts associated with the files, data segments of the files, backups for the files etc.)
Regarding claim 2, Efstathopoulos discloses “The management computer according to claim 1, wherein the processor is configured to present the data and a configuration/operation plan of the IT infrastructure to the client on the basis of the identified relation.” (See Fig. 1 and Fig. 4)

Regarding claim 3, Efstathopoulos discloses “The management computer according to claim 1, wherein the data management information is a table that describes a relation between the data user and the data used by the data user, or a relation between a plurality of the data users communicating the data.” (See Fig. 1- Fig. 4)

Regarding claim 4, Efstathopoulos discloses “The management computer according to claim 1, wherein the IT infrastructure management information is a table that describes a relation among the data user, the IT infrastructure, and a volume of the IT infrastructure.” (See Fig. 2 Col. 6, lines 9-15, wherein the types of data that can be stored in the block-based deduplication metadata can correspond to a level in a data hierarchy. For example, for an individual file, the block-based deduplication metadata can include the user that owns the file, the machine and/or data store, volume, etc. associated with the file, the backups associated with the file, file metadata, and the data segments of the file.)

Regarding claim 5, Efstathopoulos discloses “The management computer according to claim 1, wherein the IT infrastructure is a second storage apparatus.” (See Fig. 1)

Regarding claim 6, Efstathopoulos discloses “The management computer according to claim 1, wherein the management computer is configured to receive a data event, and the processor is configured to determine whether the data event affects a data management policy or not, and present the data and a configuration/operation plan of the IT infrastructure to the client on the basis of the determination result.” (See Fig. 4 and Col. 9, lines 24-30) (The analysis module can use the relationship data to determine policies, security policies, access policies etc. May determine which user shared data with other users etc.)

Regarding claim 7, Efstathopoulos discloses “The management computer according to claim 6, wherein the data event is a delete instruction for deleting the data.” (See Fig. 4 and Col. 9, lines 24-30) (The analysis module can use the relationship data to determine policies, security policies, access policies etc. May determine which user shared data with other users etc.)

Regarding claim 8, Efstathopoulos discloses “The management computer according to claim 6, wherein the data event is a move instruction for moving the data.” (See Fig. 4 and Col. 9, lines 24-30) The analysis module can use the relationship data to determine a ordering of events such as moving, copying data. The analysis module can use the relationship data to determine policies, security policies, access policies etc.)

Regarding claim 9, Efstathopoulos discloses “The management computer according to claim 6, wherein the data event is a copy instruction for copying a volume of the IT infrastructure and the first storage apparatus.” (See Fig. 4 and Col. 9, lines 24-30) The analysis module can use the relationship data to determine a ordering of events such as moving, copying data. The analysis module can use the relationship data to determine policies, security policies, access policies etc; can include the user that owns the file, the machine and/or data store, volume, etc. associated with the file, the backups associated with the file, file metadata, and the data segments of the file.)

Regarding claim 10, Efstathopoulos discloses “The management computer according to claim 6, wherein the data event is a delete instruction for deleting a volume of the IT infrastructure and the first storage apparatus.” (See Fig. 4 and Col. 9, lines 24-30) The analysis module can use the relationship data to determine an ordering of events such as moving, copying data. The analysis module can use the relationship data to determine policies, security policies, access policies etc; can include the user that owns the file, the machine and/or data store, volume, etc. associated with the file, the backups associated with the file, file metadata, and the data segments of the file.)

Regarding claim 11, Efstathopoulos discloses “The management computer according to claim 6, wherein when the data event is the delete instruction for deleting the data or the delete instruction for deleting a volume of the IT infrastructure and the first storage apparatus, the processor is configured to determine that the data event affects the data management policy and issue a suggesting to delete of a volume to the data or a data processing related to the volume.” (See Fig. 4 and Col. 9, lines 24-30) The analysis module can use the relationship data to determine a ordering of events such as moving, copying data. The analysis module can use the relationship data to determine policies, security policies, access policies etc; can include the user that owns the file, the machine and/or data store, volume, etc. associated with the file, the backups associated with the file, file metadata, and the data segments of the file.)

Regarding claim 12, Efstathopoulos discloses “The management computer according to claim 6, wherein when the data event is a migration instruction for moving data to an unauthorized location, the processor is configured to determine that the data event affects the data management policy and issue a warning to stop the data migration. (See Fig. 4, the analysis module can use the relationship data to determine policies, security policies, access policies etc. The analysis module can use the relationship data to determine an ordering of events such as moving, copying data)

Regarding claim 13, Efstathopoulos discloses “The management computer according to claim 6, wherein when the data event is a copy instruction for copying a volume to an unauthorized location, the processor is configured to determine that the data event affects the data management policy and issue a warning to stop the copying of the volume.” (See Fig. 4 and Col. 9, lines 24-30) The analysis module can use the relationship data to determine an ordering of events such as moving, copying data. The analysis module can use the relationship data to determine policies, security policies, access policies etc; can include the user that owns the file, the machine and/or data store, volume, etc. associated with the file, the backups associated with the file, file metadata, and the data segments of the file.)

Regarding claim 14, Efstathopoulos discloses “The management computer according to claim 6, wherein the data management policy is a table that describes a relation among the data, a user or a network capable of accessing the data, and a location where saving of the data is allowed.”  (See Fig. 4 and Col. 9, lines 24-30) The analysis module can use the relationship data to determine an ordering of events such as moving, copying data. The analysis module can use the relationship data to determine policies, security policies, access policies etc. Can include the user that owns the file, the machine and/or data store, volume, etc. associated with the file, the backups associated with the file, file metadata, and the data segments of the file.)

As per claim 15, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A data management method by a management computer coupled to a host computer accessed from a client, an IT infrastructure, and a first storage apparatus in which data are stored” (See Fig. 1)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAIN T ALAM whose telephone number is (571)272-3978.  The examiner can normally be reached on Mon-Thu, 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154